


110 HR 739 IH: For the relief of Kadiatou Diallo, Laouratou Diallo,

U.S. House of Representatives
2007-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		1st Session
		H. R. 739
		IN THE HOUSE OF REPRESENTATIVES
		
			January 30, 2007
			Mr. Rangel introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Kadiatou Diallo, Laouratou Diallo,
		  Ibrahima Diallo, Abdoul Diallo, Mamadou Bobo Diallo, Mamadou Pathe Diallo,
		  Fatoumata Traore Diallo, Sankarela Diallo, and Marliatou Bah.
	
	
		1.Permanent resident status for
			 Kadiatou Diallo, Laouratou Diallo, Ibrahima Diallo, Abdoul Diallo, Mamadou Bobo
			 Diallo, Mamadou Pathe Diallo, Fatoumata Traore Diallo, Sankarela Diallo, and
			 Marliatou Bah
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act,
			 Kadiatou Diallo, Laouratou Diallo, Ibrahima Diallo, Abdoul Diallo, Mamadou Bobo
			 Diallo, Mamadou Pathe Diallo, Fatoumata Traore Diallo, Sankarela Diallo, and
			 Marliatou Bah shall each be eligible for issuance of an immigrant visa or for
			 adjustment of status to that of an alien lawfully admitted for permanent
			 residence upon filing an application for issuance of an immigrant visa under
			 section 204 of such Act or for adjustment of status to lawful permanent
			 resident.
			(b)Adjustment of
			 statusIf Kadiatou Diallo, Laouratou Diallo, Ibrahima Diallo,
			 Abdoul Diallo, Mamadou Bobo Diallo, Mamadou Pathe Diallo, Fatoumata Traore
			 Diallo, Sankarela Diallo, or Marliatou Bah enters the United States before the
			 filing deadline specified in subsection (c), he or she shall be considered to
			 have entered and remained lawfully and shall, if otherwise eligible, be
			 eligible for adjustment of status under section 245 of the
			 Immigration and Nationality Act as of
			 the date of the enactment of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon the granting of an immigrant visa or
			 permanent residence to Kadiatou Diallo, Laouratou Diallo, Ibrahima Diallo,
			 Abdoul Diallo, Mamadou Bobo Diallo, Mamadou Pathe Diallo, Fatoumata Traore
			 Diallo, Sankarela Diallo, and Marliatou Bah, the Secretary of State shall
			 instruct the proper officer to reduce by 9, during the current or next
			 following fiscal year, the total number of immigrant visas that are made
			 available to natives of the country of the aliens’ birth under section 203(a)
			 of the Immigration and Nationality Act
			 or, if applicable, the total number of immigrant visas that are made available
			 to natives of the country of the aliens’ birth under section 202(e) of such
			 Act.
			
